 1
 2

 3

 4
 5

 6

 7

 8                     UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF WASHINGTON
 9
     In re:                                        Case No. 18-03197
10
     GIGA WATT, Inc., a Washington                 The Honorable Frederick P. Corbit
11   corporation,
                                                   Chapter 11
12                         Debtor.
                                                   ORDER APPOINTING
13                                                 BANKRUPTCY MANAGEMENT
                                                   SOLUTIONS, INC. D/B/A STRETTO
14                                                 AS CLAIMS AND NOTICING
                                                   AGENT AND ADMINISTRATIVE
15                                                 ADVISOR
16
              Upon consideration of the Chapter 11 Trustee’s Application for Order
17
     Appointing Bankruptcy Management Solutions, Inc. d/b/a Stretto as Claims and
18
     Noticing Agent and Administrative Advisor Pursuant to 28 U.S.C. § 156(c), 11
19
     U.S.C. §§ 105(a) and 327(a) (“Application”); and upon consideration of any and
20
     all objections and/or responses that were filed in opposition to the Application; and
21
     it appearing that due and proper notice of the Application has been given to all
22
23

24 Order Appointing Stretto as Claims and
   Noticing Agent and Administrative Advisor - Page 1
25
 18-03197-FPC11       Doc 322   Filed 06/02/19   Entered 06/03/19 07:00:02   Pg 1 of 3
 1 interested parties in this case; and after due deliberation and sufficient cause
 2 appearing therefor;

 3         IT IS HEREBY ORDERED THAT:

 4         1.    The retention and employment of Bankruptcy Management
 5 Solutions, Inc. d/b/a Stretto (“Stretto”) is authorized under the terms of the

 6 Engagement Agreement attached to the Application, and Stretto is authorized and

 7 directed to perform noticing services and to receive, maintain, record and

 8 otherwise administer the proofs of claim filed in this chapter 11 case, and all

 9 related tasks, all as described in the Application;

10         2.    Stretto is hereby appointed as the claims and noticing agent for the
11 Clerk in the above-captioned bankruptcy case;

12         3.    Stretto is authorized to serve as administrative advisor to the Trustee

13 as described in the Application;
14         4.    Stretto shall maintain records of all services it performs showing

15 dates, categories of services, fees charged, and expenses incurred, and shall serve

16 monthly invoices on each of: (i) the Trustee, (ii) counsel for the Trustee, (iii) the

17 Office of the United States Trustee, and (iv) counsel for the Official Committee of

18 Unsecured Creditors;

19         5.    Pursuant to section 503(b)(1)(A) of the Bankruptcy Code, and subject

20 to objection pursuant to the procedure described in the Application, the fees and

21 expenses of Stretto under this Order shall be an administrative expense of the

22 Debtor’s estate;
23

24 Order Appointing Stretto as Claims and
   Noticing Agent and Administrative Advisor - Page 2
25
 18-03197-FPC11       Doc 322   Filed 06/02/19   Entered 06/03/19 07:00:02   Pg 2 of 3
 1        6.    In the event of any inconsistency between the Engagement

 2 Agreement, the Application and this Order, the terms of this Order shall govern;

 3 and

 4        7.    This Court shall retain jurisdiction with respect to all matters arising
 5 from or related to the implementation of this Order.

 6                               /// END OF ORDER ///
 7 Presented by:

 8

 9 Pamela M. Egan
   CKR LAW LLP
10 506 Second Ave., 14th Floor
   Seattle, WA 98114
11 Tel.: 415-297-0132
   Email: pegan@ckrlaw.com
12
   Attorneys for Mark D. Waldron,
13 Chapter 11 Trustee
14

15

16

17

18

19
20

21

22

23

24 Order Appointing Stretto as Claims and
   Noticing Agent and Administrative Advisor - Page 3
25
 18-03197-FPC11    Doc 322   Filed 06/02/19   Entered 06/03/19 07:00:02     Pg 3 of 3
